NOTICE: NOT FOR OFFICIAL PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                       IN THE
                ARIZONA COURT OF APPEALS
                                   DIVISION ONE


                            KRYSTAL LEE SHERIDAN,
                                  Petitioner,

                                           v.

                       THE HONORABLE FRED ARNETT,
           Justice of the Peace of the WEST MESA JUSTICE COURT,
                      in and for the County of MARICOPA,
                                 Respondent Judge,1

                     STATE OF ARIZONA ex rel. ANDREA
                      L. KEVER, Maricopa County Deputy
                                   Attorney,
                             Real Party in Interest.

                                No. 1 CA-SA 18-0160
                                  FILED 1-22-2019


         Petition for Special Action from the West Mesa Justice Court
                              in Maricopa County
                              No. TR2012-128316
                       The Honorable Fred Arnett, Judge

              JURISDICTION ACCEPTED; RELIEF GRANTED




1     On the court's own motion, it is ordered amending the caption in this
matter as reflected in this decision. The above-referenced caption shall be
used on all further documents filed in this matter.
                                  COUNSEL


Krystal Lee Sheridan, Flagstaff
Petitioner

Maricopa County Attorney's Office, Phoenix
By Andrea L. Kever
Counsel for Real Party in Interest



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Michael J. Brown and Judge Jennifer M. Perkins joined.


J O H N S E N, Judge:

¶1            Petitioner Krystal Lee Sheridan seeks relief from an order
denying her request for an extension of time to file a petition for post-
conviction relief. We accept jurisdiction and grant relief.

¶2            Sheridan alleges she was convicted in 2013 in West Mesa
Justice Court of two counts of driving under the influence under Arizona
Revised Statutes ("A.R.S.") section 28-1381(A)(1) and (A)(3) (2019).2 After
her convictions were affirmed on appeal, our supreme court issued State ex
rel. Montgomery v. Harris, 234 Ariz. 343 (2014), which held that one may not
be convicted under § 28-1381(A)(3) based on the presence of the marijuana
metabolite Carboxy-THC. 234 Ariz. at 343, ¶ 1. Sheridan filed a petition
for post-conviction relief, arguing Harris represented a significant change
in the law under Arizona Rule of Criminal Procedure 32.1(g). After a
hearing, the West Mesa Justice Court vacated her conviction under § 28-
1381(A)(3) but denied relief as to the (A)(1) charge. Sheridan timely moved
for rehearing on September 23, 2014. According to the petition, the West
Mesa Justice Court contacted her counsel nearly three years later, in
Summer 2017, seeking help in reconstructing the Rule 32 proceedings
because "nearly the entire case file had been lost." Eventually, the justice



2     Absent material change since the date of a conviction, we cite the
current version of statutes and rules.


                                     2
                  SHERIDAN v. HON. ARNETT/STATE
                        Decision of the Court

court heard argument on the motion for rehearing on October 24, 2017, and
issued an order denying the motion on December 6, 2017.

¶3            Sheridan's deadline to file a petition for review of the
December 6 order was Friday, January 5, 2018. Ariz. R. Crim. P.
32.9(c)(1)(A). On December 27, 2017, she filed a motion requesting copies
of documents from the court's file. On January 4, 2018, by then
unrepresented, Sheridan moved for a 30-day extension of time to file her
petition for review, asserting court personnel had yet to respond to her
request for copies of her file and had informed her "that [the court's] records
pertaining to this case are incomplete." Sheridan filed a "Notice of Petition
for Review of Rule 32 PCR Ruling" on January 4, 2018, then filed her petition
for review on January 8, 2018, one business day after the January 5 deadline.
Without explanation, the justice court denied both her request for
documents and her motion for an extension of time on January 11. The
superior court dismissed Sheridan's petition for review because it was
untimely, pointing out that the trial court, not the reviewing court, must
rule on any request for extension of time.

¶4             In her amended petition for special action, Sheridan alleges
the West Mesa Justice Court abused its discretion and acted arbitrarily in
denying her motion for an extension of time. In responding to the petition
for special action, the State takes no position as to whether Sheridan should
be allowed to file an untimely petition for review in the superior court.

¶5            We exercise our discretion to accept jurisdiction of the
petition for special action because it appears Sheridan has no adequate
remedy at law. See A.R.S. § 22-375(B) (2019).

¶6            Under the circumstances, the justice court abused its
discretion in denying Sheridan's request for an extension of time, thereby
rendering her petition for review untimely by one business day. The justice
court proceedings themselves were delayed for a period of years,
apparently as a result of confusion within the court itself, perhaps relating
to the reported loss of the court's file. In context, the 30-day extension of
time Sheridan sought hardly burdened the court or opposition counsel.
Her motion also demonstrated good cause – the court's own inability to
provide her with copies of documents from her case file. Under the
circumstances, the justice court's denial of her motion for extension of time
was arbitrary and an abuse of discretion.

¶7            For these reasons, we accept jurisdiction and grant relief by
reversing the January 11, 2018 order of the justice court denying Sheridan's



                                      3
                 SHERIDAN v. HON. ARNETT/STATE
                       Decision of the Court

motion for extension of time. Further, we order the petition for review that
Sheridan filed in the superior court on January 8, 2018, be deemed timely,
and remand the matter to the superior court for further proceedings. We
express no opinion on any of the other issues raised in the petition for
special action or on the merits of the petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4